         Case: 3:20-cv-00014-wmc Document #: 74 Filed: 12/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 GNAMIEN MOMOU,

         Plaintiff,
                                                     Case No. 20-cv-14-wmc
    v.

 DEAN HEALTH PLAN INC.,
 SSM HEALTHCARE OF WISCONSIN, INC.,
 dba SSM HEALTH ST. MARY’S HOSPITAL,
 and SSM HEALTH CARE CORPORATION,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




         /s/                                                   12/8/2020
         Peter Oppeneer, Clerk of Court                        Date
